Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of February 1, 2018,
by and between ATHERSYS, INC., a Delaware corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”).
Capitalized terms used herein and not otherwise defined herein are defined in
Section 10 hereof.

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
One Hundred Million Dollars ($100,000,000) of the Company’s common stock, par
value $0.001 (the “Common Stock”). The shares of Common Stock to be purchased
hereunder are referred to herein as the “Purchase Shares.”

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

  1.

PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

(a)        Initial Purchase; Commencement of Purchases of Common Stock.
Immediately upon the execution of this Agreement, the Buyer shall purchase from
the Company 500,000 Purchase Shares and upon receipt of such Purchase Shares
shall pay to the Company as the purchase price therefor, via wire transfer, One
Million Dollars ($1,000,000) (such purchase the “Initial Purchase” and such
Purchase Shares are referred to herein as “Initial Purchase Shares”), or $2.00
for each Initial Purchase Share. Upon issuance and payment therefor as provided
herein, such Initial Purchase Shares shall be validly issued and fully paid and
non-assessable. The Initial Purchase Shares shall be issued to the Buyer bearing
the restrictive legend set forth in Section 4(e). Thereafter, the purchase and
sale of Purchase Shares hereunder shall occur from time to time upon written
notices by the Company to the Buyer on the terms and conditions as set forth
herein following the satisfaction of the conditions (the “Commencement”) as set
forth in Sections 6 and 7 below (the date of satisfaction of such conditions,
the “Commencement Date”).

(b)        The Company’s Right to Require Regular Purchases. Subject to the
terms and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation, to buy the number of
Purchase Shares specified in such notice, up to a maximum of 200,000 Purchase
Shares, on such Business Day (as long as such notice is delivered on or before
5:00 p.m. Eastern time on such Business Day) (each such purchase, a “Regular
Purchase”) at the Purchase Price on the Purchase Date; however, in no event
shall the Purchase Amount of a Regular Purchase exceed Five Hundred Thousand
Dollars ($500,000) per Business Day. The Company may deliver additional Purchase
Notices to the Buyer from time to time so long as the most recent purchase has
been completed. The share amounts in the first sentence of this Section 1(b)
shall be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split, or other similar
transaction.



--------------------------------------------------------------------------------

(c)        VWAP Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in
Section 1(b) above, with one Business Day’s prior written notice (as long as
such notice is delivered on or before 5:00 p.m. Eastern time on the Business Day
immediately preceding the VWAP Purchase Date), the Company shall also have the
right but not the obligation to direct the Buyer by the Company’s delivery to
the Buyer of a VWAP Purchase Notice from time to time, and the Buyer thereupon
shall have the obligation, to buy the VWAP Purchase Share Percentage of the
trading volume of the Common Stock on the VWAP Purchase Date up to the VWAP
Purchase Share Volume Maximum on the VWAP Purchase Date (each such purchase, a
“VWAP Purchase”) at the VWAP Purchase Price. The Company may deliver a VWAP
Purchase Notice to the Buyer on or before 5:00 p.m. Eastern time on a date on
which the Company also submitted a Purchase Notice for a Regular Purchase of at
least 100,000 Purchase Shares to the Buyer. A VWAP Purchase shall automatically
be deemed completed at such time on the VWAP Purchase Date that the Sale Price
falls below the VWAP Minimum Price Threshold; in such circumstance, the VWAP
Purchase Amount shall be calculated using (i) the VWAP Purchase Share Percentage
of the aggregate shares traded on the Principal Market for such portion of the
VWAP Purchase Date prior to the time that the Sale Price fell below the VWAP
Minimum Price Threshold and (ii) a VWAP Purchase Price calculated using the
volume weighted average price of Common Stock sold during such portion of the
VWAP Purchase Date prior to the time that the Sale Price fell below the VWAP
Minimum Price Threshold. Each VWAP Purchase Notice must be accompanied by
instructions to the Company’s Transfer Agent to immediately issue to the Buyer
an amount of Common Stock equal to the VWAP Purchase Share Estimate, a good
faith estimate by the Company of the number of Purchase Shares that the Buyer
shall have the obligation to buy pursuant to the VWAP Purchase Notice. In no
event shall the Buyer, pursuant to any VWAP Purchase, purchase a number of
Purchase Shares that exceeds the VWAP Purchase Share Estimate issued on the VWAP
Purchase Date in connection with such VWAP Purchase Notice; however, the Buyer
will immediately return to the Company any amount of Common Stock issued
pursuant to the VWAP Purchase Share Estimate that exceeds the number of Purchase
Shares the Buyer actually purchases in connection with such VWAP Purchase. Upon
completion of each VWAP Purchase Date, the Buyer shall submit to the Company a
confirmation of the VWAP Purchase in form and substance reasonably acceptable to
the Company. The Company may deliver additional VWAP Purchase Notices to the
Buyer from time to time so long as the most recent purchase has been completed.
The Company may, by written notice to the Buyer, in its sole discretion at any
time after the date of this Agreement, irrevocably terminate this Section 1(c)
and its right to direct the Buyer to make VWAP Purchases.

(d)        Payment for Purchase Shares. For each Regular Purchase, the Buyer
shall pay to the Company an amount equal to the Purchase Amount as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Buyer receives such Purchase Shares. For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date. All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

(e)        Purchase Price Floor. The Company and the Buyer shall not effect any
sales under this Agreement on any Purchase Date where the Closing Sale Price is
less than the Floor Price. “Floor Price”

 

-2-



--------------------------------------------------------------------------------

means $0.50 per share of Common Stock, which shall be appropriately adjusted for
any reorganization, recapitalization, stock dividend, stock split, reverse stock
split or other similar transaction.

(f)        Records of Purchases. The Buyer and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and purchase amounts for each purchase, or shall use such other method
reasonably satisfactory to the Buyer and the Company to reconcile the remaining
Available Amount.

(g)        Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Buyer made under this Agreement.

(h)        Compliance with Principal Market Rules. Notwithstanding anything in
this Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the total number of shares of Common Stock that may be issued
under this Agreement, including the Commitment Shares (as defined in
Section 4(e) hereof), shall be limited to 24,703,708 shares of Common Stock (the
“Exchange Cap”), which equals 19.99% of the Company’s outstanding shares of
Common Stock as of the date hereof, unless stockholder approval is obtained to
issue more than such 19.99%. The Exchange Cap shall be appropriately adjusted
for any stock dividend, stock split, reverse stock split or similar transaction.
The foregoing limitation shall not apply if stockholder approval has not been
obtained and at any time the Exchange Cap is reached and at all times thereafter
the average price paid for all shares of Common Stock issued under this
Agreement is equal to or greater than $1.76 (the “Minimum Price”), a price equal
to the Closing Sale Price on the date hereof (in such circumstance, for purposes
of the Principal Market, the transaction contemplated hereby would not be “below
market” and the Exchange Cap would not apply). Notwithstanding the foregoing,
the Company shall not be required or permitted to issue, and the Buyer shall not
be required to purchase, any shares of Common Stock under this Agreement if such
issuance would violate the rules or regulations of the Principal Market.

(i)        Beneficial Ownership Limitation. The Company shall not issue and the
Buyer shall not purchase any shares of Common Stock under this Agreement if such
shares proposed to be issued and sold, when aggregated with all other shares of
Common Stock then owned beneficially (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Buyer and its
affiliates would result in the beneficial ownership by the Buyer and its
affiliates of more than 19.99% of the then issued and outstanding shares of
Common Stock.

 

  2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

(a)    Investment Purpose. The Buyer is entering into this Agreement and
acquiring the Commitment Shares (as defined in Section 4(e) hereof) and the
Purchase Shares (the Purchase Shares and the Commitment Shares are collectively
referred to herein as the “Securities”), for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof; provided however, by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term.

 

-3-



--------------------------------------------------------------------------------

(b)        Accredited Investor Status. The Buyer is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.

(c)        Reliance on Exemptions. The Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

(d)        Information. The Buyer has been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and sale of the Securities that have been reasonably requested by
the Buyer, including, without limitation, the SEC Documents (as defined in
Section 3(f) hereof). The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(e)        No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f)        Transfer or Sale. The Buyer understands that except as provided in
the Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

(g)        Organization. The Buyer is a limited liability company duly organized
and validly existing in good standing under the laws of the jurisdiction in
which it is organized, and has the requisite organizational power and authority
to own its properties and to carry on its business as now being conducted.

 

-4-



--------------------------------------------------------------------------------

(h)        Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to (i) general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents by the Buyer and the
consummation by it of the transactions contemplated hereby and thereby do not
conflict with the Buyer’s certificate of organization or operating agreement or
similar documents, and do not require further consent or authorization by the
Buyer, its managers or its members.

(i)        Residency. The Buyer is a resident of the State of Illinois.

(j)        No Prior Short Selling. The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

 

  3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

(a)        Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns more than 50% of the voting stock or capital stock
or other similar equity interests) are corporations or limited liability
companies duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are incorporated or organized, and have the
requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on any of: (i) the business,
properties, assets, operations, results of operations or financial condition of
the Company and its Subsidiaries, if any, taken as a whole, or (ii) the
authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined in Section 3(b) hereof). The Company has no
material Subsidiaries except as set forth on Schedule 3(a).

(b)        Authorization; Enforcement; Validity. (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and

 

-5-



--------------------------------------------------------------------------------

delivery of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares and the reservation for
issuance and the issuance of the Purchase Shares issuable under this Agreement,
have been duly authorized by the Company’s Board of Directors or duly authorized
committee thereof, do not conflict with the Company’s Certificate of
Incorporation or Bylaws, and do not require further consent or authorization by
the Company, its Board of Directors or its stockholders (other than as
contemplated by Section 1(h) hereof), (iii) this Agreement has been, and each
other Transaction Document shall be on the Commencement Date, duly executed and
delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by (y) general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies and
(z) public policy underlying any law, rule or regulation (including any federal
or states securities law, rule or regulation) with regards to indemnification,
contribution or exculpation. The Board of Directors of the Company or duly
authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit B attached
hereto to authorize this Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any material respect. The Company has delivered to
the Buyer a true and correct copy of the Signing Resolutions as approved by the
Board of Directors of the Company or an appropriate Board Committee.

(c)        Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 300,000,000 shares of Common Stock, par value
$0.001, of which as of the date hereof, 123,580,331 shares are issued and
outstanding, zero shares are held as treasury shares, 16,940,360 shares are
reserved for future issuance pursuant to the Company’s equity incentive plans,
of which approximately 6,343,026 shares remain available for future option
grants or stock awards, and (ii) 10,000,000 shares of preferred stock, with per
share liquidation preferences set forth on Schedule 3(c), of which as of the
date hereof zero shares are issued and outstanding. All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and non-assessable. Except as disclosed in Schedule 3(c), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company,
(ii) there are no outstanding debt securities of the Company or any of its
Subsidiaries, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no material agreements or arrangements under which
the Company or any of its Subsidiaries is obligated to register the sale of any
of their securities under the 1933 Act (except the Registration Rights
Agreement), (v) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities as described in this
Agreement and (vii) the Company does not have any stock appreciation rights or
“phantom stock”

 

-6-



--------------------------------------------------------------------------------

plans or agreements or any similar plan or agreement. The Company has furnished
or made available to the Buyer true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”).

(d)        Issuance of Securities. The Commitment Shares and the Initial
Purchase Shares have been duly authorized and, upon issuance in accordance with
the terms hereof, the Commitment Shares and the Initial Purchase Shares shall be
(i) validly issued, fully paid and non-assessable and (ii) free from all taxes,
liens and charges with respect to the issuance thereof. At least 23,750,000
shares of Common Stock have been duly authorized and reserved for issuance upon
future purchase as Purchase Shares under this Agreement. Upon issuance and
payment therefore in accordance with the terms and conditions of this Agreement,
the Purchase Shares shall be validly issued, fully paid and non-assessable and
free from all taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

(e)        No Conflicts. Except as disclosed in Schedule 3(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and issuance of the
Purchase Shares) will not (i) result in a violation of the Certificate of
Incorporation, including any Certificate of Designations, Preferences and Rights
of any outstanding series of preferred stock of the Company, or the Bylaws or
(ii) constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
result, to the Company’s knowledge, in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which could not reasonably be expected to result in a
Material Adverse Effect. Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, including any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company, or Bylaws or their organizational charter or bylaws, respectively.
Except as disclosed in Schedule 3(e), neither the Company nor any of its
Subsidiaries is in violation of any term of or is in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible violations, defaults, terminations or
amendments that could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, or regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this
Agreement, reporting obligations under the 1934 Act or as required under the
1933 Act or applicable state securities laws or the filing of a Listing of
Additional Shares Notification Form with the Principal Market, the Company is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self-regulatory agency in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except for reporting obligations under the
1934 Act, all consents, authorizations, orders, filings and registrations which
the Company is

 

-7-



--------------------------------------------------------------------------------

required to obtain pursuant to the preceding sentence shall be obtained or
effected on or prior to the Commencement Date. The Company is not subject to any
notices or actions from or to the Principal Market, other than routine matters
incident to listing on the Principal Market and not involving a violation of the
rules of the Principal Market. To the Company’s knowledge, the Principal Market
has not commenced any delisting proceedings against the Company.

(f)        SEC Documents; Financial Statements. Except as disclosed in Schedule
3(f), since September 30, 2016, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of their respective
dates (except as they have been correctly amended), the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
as they may have been properly amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates (except as they have been properly amended), the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.

(g)        Absence of Certain Changes. Except as disclosed in Schedule 3(g),
since September 30, 2017, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries taken as a whole. For purposes of this
Agreement, neither a decrease in cash or cash equivalents nor losses incurred in
the ordinary course of the Company’s business shall be deemed or considered a
material adverse change. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

(h)        Absence of Litigation. Except as disclosed in Schedule 3(h), to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company or any of the
Company’s Subsidiaries or any of the Company’s or the Company’s Subsidiaries’
officers or directors in their

 

-8-



--------------------------------------------------------------------------------

capacities as such, which could reasonably be expected to have a Material
Adverse Effect (each, an “Action”). A description of each such Action, if any,
is set forth in Schedule 3(h).

(i)        Acknowledgment Regarding Buyer’s Status. The Company acknowledges and
agrees that the Buyer is acting solely in the capacity of arm’s length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.

(j)        Intellectual Property Rights. To the Company’s knowledge, the Company
and its Subsidiaries own or possess adequate rights or licenses to use all
material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights (collectively, “Intellectual Property”) necessary to conduct
their respective businesses as now conducted, except as set forth in Schedule
3(j) or to the extent that the failure to own, possess, license or otherwise
hold adequate rights to use Intellectual Property would not, individually or in
the aggregate, have a Material Adverse Effect. Except as disclosed in Schedule
3(j), none of the Company’s active and registered Intellectual Property will
expire or terminate by the terms and conditions thereof within two years from
the date of this Agreement. The Company and its Subsidiaries do not have any
knowledge of any infringement by the Company or its Subsidiaries of any
Intellectual Property of others, or of any such development of similar or
identical trade secrets or technical information by others with respect to the
Company’s or its Subsidiaries’ Intellectual Property and, except as set forth on
Schedule 3(j), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding Intellectual Property, which could reasonably be
expected to have a Material Adverse Effect.

(k)        Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of the environment or human health
and safety and with respect to hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply or receive such approvals could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(l)        Title. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them that is material to the business of
the Company and its Subsidiaries, free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(l) or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries or could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Any real property and facilities held
under lease by the Company and any of its Subsidiaries, to the Company’s
knowledge, are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material

 

-9-



--------------------------------------------------------------------------------

and do not interfere with the use made and proposed to be made of such property
and buildings by the Company and its Subsidiaries.

(m)        Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be reasonable and
customary in the businesses in which the Company and its Subsidiaries are
engaged. To the Company’s knowledge, since January 1, 2016, neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for and neither the Company nor any such Subsidiary, to the Company’s
knowledge, will be unable to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.

(n)        Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, except when the failure to so possess such
certificates, authorizations or permits could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.

(o)        Tax Status. The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.

(p)        Transactions With Affiliates. Except as set forth on Schedule 3(p),
and other than the grant or exercise of stock options or any other equity
securities offered pursuant to duly adopted stock or incentive compensation
plans as disclosed on Schedule 3(c), as of the date hereof, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors and reimbursement for expenses incurred on
behalf of the Company), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a material interest or is an officer, director, trustee
or general partner.

(q)        Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of

 

-10-



--------------------------------------------------------------------------------

the state of its incorporation which is or could become applicable to the Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and the Buyer’s
ownership of the Securities.

 

  4.

COVENANTS.

(a)        Filing of Form 8-K and Registration Statement. The Company agrees
that it shall, within the time required under the 1934 Act, file a Current
Report on Form 8-K disclosing this Agreement and the transaction contemplated
hereby. The Company shall also file within twenty (20) Business Days from the
date hereof a new registration statement covering the sale of the Securities by
the Buyer in accordance with the terms of the Registration Rights Agreement
between the Company and the Buyer, dated as of the date hereof (“Registration
Rights Agreement”).

(b)        Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial issuance of the Securities to the Buyer under this Agreement and
(ii) any subsequent sale of the Securities by the Buyer, in each case, under
applicable securities or “Blue Sky” laws of the states of the United States in
such states as is reasonably requested by the Buyer from time to time, and shall
provide evidence of any such action so taken to the Buyer at its written
request.

(c)        Listing. The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed. The Company shall maintain the Common Stock’s listing on the
Principal Market in accordance with the requirements of the Registration Rights
Agreement. Neither the Company nor any of its Subsidiaries shall take any action
that would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market, unless the Common Stock is immediately
thereafter traded on the New York Stock Exchange, the NYSE MKT, the NYSE Arca,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, or the OTCQB or OTCQX market places of the OTC
Markets. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.

(d)        Limitation on Short Sales and Hedging Transactions. The Buyer agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

(e)        Issuance of Commitment Shares and Initial Purchase Shares.
Immediately upon the execution of this Agreement, the Company shall issue to the
Buyer as consideration for the Buyer entering into this Agreement 450,000 shares
of Common Stock (the “Commitment Shares”) and, pursuant to Section 1(a), the
Buyer shall purchase the Initial Purchase Shares. The Commitment Shares and
Initial Purchase Shares shall be issued in certificated form and (subject to
Section 5 hereof) shall bear the following restrictive legend:

 

-11-



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

(f)        Due Diligence. The Buyer shall have the right, from time to time as
the Buyer may reasonably deem appropriate, to perform reasonable due diligence
on the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Buyer in
connection with any reasonable request by the Buyer related to the Buyer’s due
diligence of the Company, including, but not limited to, any such request made
by the Buyer in connection with (i) the filing of the registration statement
described in Section 4(a) hereof and (ii) the Commencement; provided, however,
that at no time is the Company required or permitted to disclose material
nonpublic information to the Buyer or breach any obligation of confidentiality
or non-disclosure to a third party or make any disclosure that could cause a
waiver of attorney-client privilege. Each party hereto agrees not to disclose
any Confidential Information of the other party to any third party and shall not
use the Confidential Information of such other party for any purpose other than
in connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.

(g)        Disposition of Securities. The Buyer shall not sell any Securities
except as provided in this Agreement, the Registration Rights Agreement and the
“Plan of Distribution” section of the prospectus included in the Registration
Statement. The Buyer shall not transfer any Securities except pursuant to sales
described in the “Plan of Distribution” section of the prospectus included in
the Registration Statement or pursuant to Rule 144 under the 1933 Act. In the
event of any sales of Securities pursuant to the Registration Statement, the
Buyer will (i) effect such sales pursuant to the “Plan of Distribution” section
of the prospectus included in the Registration Statement, and (ii) will comply
with all applicable prospectus delivery requirements.

 

  5.

TRANSFER AGENT INSTRUCTIONS.

Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit D attached
hereto with respect to the issuance of the Initial Purchase Shares and the
Commitment Shares. On the Commencement Date, the Company shall cause any
restrictive legend on the Initial Purchase Shares and the Commitment Shares to
be removed upon surrender of the originally issued certificate(s) for such
shares. So long as the Buyer complies with its obligations in Section 4(g), all
of the additional Purchase Shares to be issued under this Agreement shall be
issued without any restrictive legend unless the Buyer expressly consents
otherwise. The Company shall issue irrevocable instructions to the Transfer
Agent, and any subsequent transfer agent, to issue Common Stock in the name of
the Buyer for the Purchase Shares (the “Irrevocable Transfer Agent
Instructions”). The Company warrants to the Buyer that, so long as the Buyer
complies with its

 

-12-



--------------------------------------------------------------------------------

obligations in Section 4(g), no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, will be given by the Company
to the Transfer Agent with respect to the Purchase Shares and that the
Commitment Shares and the Purchase Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the Registration Rights Agreement, subject to the provisions of
Section 4(e) in the case of the Commitment Shares and the Initial Purchase
Shares.

 

  6.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.

The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) is subject to the satisfaction of each
of the following conditions on or before the Commencement Date (the date that
the Company may begin sales of Purchase Shares) (other than the Initial Purchase
Shares):

 

  (a)

The Buyer shall have executed each of the Transaction Documents and delivered
the same to the Company;

 

  (b)

The representations and warranties of the Buyer shall be true and correct as of
the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants
and agreements required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Commencement Date; and

 

  (c)

A registration statement covering the sale of the Securities by the Buyer shall
have been declared effective under the 1933 Act by the SEC and no stop order
with respect to the registration statement shall be pending or threatened by the
SEC.

 

  7.

CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.

The obligation of the Buyer to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions on or before the Commencement Date (the date that the
Company may begin sales of Purchase Shares (other than the Initial Purchase
Shares)) and once such conditions have been initially satisfied, there shall not
be any ongoing obligation to satisfy such conditions after the Commencement has
occurred:

(a)        The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;

(b)        The Company shall have issued to the Buyer the Commitment Shares and,
in the event that the Buyer shall have surrendered the originally issued
certificate(s), shall have removed the restrictive transfer legend from the
certificate representing the Commitment Shares;

(c)        The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal

 

-13-



--------------------------------------------------------------------------------

Market, other than a general halt in trading in the Common Stock by the
Principal Market under halt codes indicating pending or released material news,
and the Securities shall be approved for listing upon the Principal Market;

(d)        The Buyer shall have received the opinion of the Company’s legal
counsel dated as of the Commencement Date in customary form and substance;

(e)        The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date of this Agreement
and as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date. The Buyer shall have received a certificate, executed
by the CEO, President or CFO of the Company, dated as of the Commencement Date,
to the foregoing effect in the form attached hereto as Exhibit A;

(f)        The Board of Directors of the Company or a duly authorized committee
thereof shall have adopted resolutions substantially in the form attached hereto
as Exhibit B, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

(g)        As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 23,750,000 shares of Common Stock;

(h)        The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been signed by the Company and the Buyer and have been
delivered to the Transfer Agent;

(i)        The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

(j)        The Company shall have delivered to the Buyer a certified copy of the
Certificate of Incorporation, as certified by the Secretary of State of the
State of Delaware within ten (10) Business Days of the Commencement Date;

(k)        The Company shall have delivered to the Buyer a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

(l)        A registration statement covering the sale of (i) all of the
Commitment Shares and the Initial Purchase Shares and (ii) such number of
Purchase Shares as reasonably determined by the Company shall have been declared
effective under the 1933 Act by the SEC and no stop order with respect thereto
shall be pending or threatened by the SEC. The Company shall have prepared and
delivered to the Buyer a final and complete form of prospectus, dated and
current as of the

 

-14-



--------------------------------------------------------------------------------

Commencement Date, to be used by the Buyer in connection with any sales of any
Securities, and to be filed by the Company one (1) Business Day after the
Commencement Date pursuant to Rule 424(b). The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and the Purchase Shares
pursuant to this Agreement in compliance with such laws;

(m)        No Event of Default has occurred and is continuing, or any event
which, after notice and/or lapse of time, would become an Event of Default has
occurred;

(n)        On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the Buyer,
in order to render inapplicable any control share acquisition, business
combination, stockholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation that
is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Buyer’s ownership of the Securities; and

(o)        The Company shall have provided the Buyer with the information
reasonably requested by the Buyer in connection with its due diligence requests
made prior to, or in connection with, the Commencement, in accordance with the
terms of Section 4(f) hereof.

 

  8. INDEMNIFICATION.

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross
negligence, bad faith or willful misconduct of the Buyer or any other
Indemnitee. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

  9. EVENTS OF DEFAULT.

 

-15-



--------------------------------------------------------------------------------

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a)        while any registration statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of such registration statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the Buyer
for the sale of all of the Registrable Securities (as defined in the
Registration Rights Agreement), and such lapse or unavailability continues for a
period of ten (10) consecutive Business Days or for more than an aggregate of
thirty (30) Business Days in any 365-day period, which is not in connection with
a post-effective amendment to any such registration statement or the filing of a
new registration statement; provided, however, that in connection with any
post-effective amendment to such registration statement or filing of a new
registration statement that is required to be declared effective by the SEC,
such lapse or unavailability may continue for a period of no more than thirty
(30) consecutive Business Days, which such period shall be extended for up to an
additional thirty (30) Business Days if the Company receives a comment letter
from the SEC in connection therewith;

(b)        the suspension from trading or failure of the Common Stock to be
listed on a Principal Market for a period of three (3) consecutive Business
Days;

(c)        the delisting of the Common Stock from the Principal Market, and the
Common Stock is not immediately thereafter trading on the New York Stock
Exchange, the NYSE MKT, the NYSE Arca, the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, or the
OTCQB or OTCQX market places of the OTC Markets;

(d)        the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Business Days after the applicable Purchase
Date that the Buyer is entitled to receive;

(e)        the Company’s breach of any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could
reasonably be expected to have a Material Adverse Effect and except, in the case
of a breach of a covenant which is reasonably curable, only if such breach
continues uncured for a period of at least five (5) Business Days;

(f)        if any Person commences a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law;

(g)        if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;

(h)        a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

(i)        if at any time after the Commencement Date, the Exchange Cap is
reached unless and until stockholder approval is obtained pursuant to
Section 1(h) hereof. The Exchange Cap shall be

 

-16-



--------------------------------------------------------------------------------

deemed to be reached at such time if, upon submission of a Purchase Notice or
VWAP Purchase Notice under this Agreement, the issuance of such shares of Common
Stock would exceed that number of shares of Common Stock which the Company may
issue under this Agreement without breaching the Company’s obligations under the
rules or regulations of the Principal Market.

So long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated or
permitted to purchase any shares of Common Stock under this Agreement. If
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
9(f), 9(g) and 9(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company without further action or notice by any
Person. No such termination of this Agreement under Section 11(k)(i) shall
affect the Company’s or the Buyer’s obligations under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

  10. CERTAIN DEFINED TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)        “1933 Act” means the Securities Act of 1933, as amended.

(b)        “Available Amount” means initially One Hundred Million Dollars
($100,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer purchases shares of Common Stock pursuant to
Section 1 hereof (including the purchase of the Initial Purchase Shares under
Section 1(a) hereof).

(c)        “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

(d)        “Business Day” means any day on which the Principal Market is open
for trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern
Time), including any day on which the Principal Market is open for trading for a
period of time less than the customary time.

(e)        “Closing Sale Price” means the last closing trade price for the
Common Stock on the Principal Market as reported by the Principal Market.

(f)        “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the

 

-17-



--------------------------------------------------------------------------------

public domain prior to the time of disclosure by the disclosing party;
(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

(g)        “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

(h)        “Maturity Date” means the date that is thirty-six (36) months from
the Commencement Date.

(i)        “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

(j)        “Principal Market” means the Nasdaq Capital Market; provided however,
that in the event the Company’s Common Stock is ever listed or traded on the New
York Stock Exchange, the NYSE MKT, the NYSE Arca, the Nasdaq Global Select
Market, the Nasdaq Global Market, or either one of the OTCQB or the OTCQX market
places of the OTC Markets, then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.

(k)        “Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.

(l)        “Purchase Date” means with respect to any Regular Purchase made
hereunder, the Business Day of receipt by the Buyer of a valid Purchase Notice
that the Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.

(m)        “Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.

(n)        “Purchase Price” means the lesser of (i) the lowest Sale Price of the
Common Stock on the Purchase Date or (ii) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

(o)        “Sale Price” means any trade price for the shares of Common Stock on
the Principal Market during normal trading hours, as reported by the Principal
Market.

 

-18-



--------------------------------------------------------------------------------

(p)        “SEC” means the United States Securities and Exchange Commission.

(q)        “Transfer Agent” means the transfer agent of the Company as set forth
in Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

(r)        “VWAP Minimum Price Threshold” means, with respect to any particular
VWAP Purchase Notice, the Sale Price on the VWAP Purchase Date equal to the
greater of (i) 90% of the Closing Sale Price on the Business Day immediately
preceding the VWAP Purchase Date or (ii) such higher price as set forth by the
Company in the VWAP Purchase Notice.

(s)        “VWAP Purchase Amount” means, with respect to any particular VWAP
Purchase Notice, the portion of the Available Amount to be purchased by the
Buyer pursuant to Section 1(c) hereof as set forth in a valid VWAP Purchase
Notice which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the Principal Market during normal trading hours on
the VWAP Purchase Date up to the VWAP Purchase Share Volume Maximum, subject to
the VWAP Minimum Price Threshold.

(t)        “VWAP Purchase Date” means, with respect to any VWAP Purchase made
hereunder, the Business Day following the receipt by the Buyer of a valid VWAP
Purchase Notice that the Buyer is to buy Purchase Shares pursuant to
Section 1(c) hereof.

(u)        “VWAP Purchase Notice” shall mean an irrevocable written notice from
the Company to the Buyer directing the Buyer to buy Purchase Shares on the VWAP
Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.

(v)        “VWAP Purchase Share Percentage” means, with respect to any
particular VWAP Purchase Notice pursuant to Section 1(c) hereof, the percentage
set forth in the VWAP Purchase Notice which the Buyer will be required to buy as
a specified percentage of the aggregate shares traded on the Principal Market
during normal trading hours up to the VWAP Purchase Share Volume Maximum on the
VWAP Purchase Date subject to Section 1(c) hereof but in no event shall this
percentage exceed thirty percent (30%) of such VWAP Purchase Date’s share
trading volume of the Common Stock on the Principal Market during normal trading
hours.

(w)        “VWAP Purchase Price” means the lesser of (i) the Closing Sale Price
on the VWAP Purchase Date; or (ii) ninety-five percent (95%) of volume weighted
average price for the Common Stock traded on the Principal Market during normal
trading hours on (A) the VWAP Purchase Date if the aggregate shares traded on
the Principal Market on the VWAP Purchase Date have not exceeded the VWAP
Purchase Share Volume Maximum, or (B) the portion of the VWAP Purchase Date
until such time as the sooner to occur of (1) the time at which the aggregate
shares traded on the Principal Market has exceeded the VWAP Purchase Share
Volume Maximum, or (2) the time at which the sale price of Common Stock falls
below the VWAP Minimum Price Threshold (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

-19-



--------------------------------------------------------------------------------

(x)        “VWAP Purchase Share Estimate” means the number of shares of Common
Stock that the Company has in its sole discretion irrevocably instructed its
Transfer Agent to issue to the Buyer via the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program in connection with a VWAP Purchase
Notice pursuant to Section 1(c) hereof and issued to the Buyer’s or its
designee’s balance account with DTC through its Deposit Withdrawal At Custodian
(DWAC) system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

(y)        “VWAP Purchase Share Volume Maximum” means a number of shares of
Common Stock traded on the Principal Market during normal trading hours on the
VWAP Purchase Date equal to: (i) the VWAP Purchase Share Estimate, divided by
(ii) the VWAP Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

  11. MISCELLANEOUS.

(a)        Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)        Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF (or other electronic
reproduction) signature.

(c)        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

-20-



--------------------------------------------------------------------------------

(d)        Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)        Entire Agreement. This Agreement and the Registration Rights
Agreement supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.

(f)        Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after timely deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company:

Athersys, Inc.

3201 Carnegie Avenue

Cleveland, Ohio 44115-2634

Telephone:          216-431-9900

Facsimile:            216-432-2461

Attention:            Laura K. Campbell, Senior Vice President of Finance

Email:                  lcampbell@athersys.com

With a copy (which shall not constitute notice) to:

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Telephone:          216-586-7103

Facsimile:            216-579-0212

Attention:            Michael J. Solecki

Email:                 mjsolecki@jonesday.com

If to the Buyer:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

 

-21-



--------------------------------------------------------------------------------

Telephone:    312-658-0400    Facsimile:    312-658-4005    Attention:    Steven
G. Martin    Email:    smartin@aspirecapital.com   

With a copy to (which shall not constitute delivery to the Buyer):

 

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:    202-778-1611    Facsimile:    202-887-0763    Attention:    Martin
P. Dunn, Esq.    Email:    mdunn@mofo.com   

If to the Transfer Agent:

 

Computershare Investor Services

250 Royall Street

Canton, MA 02021

Telephone:    781-575-4182    Facsimile:    781-575-2152    Attention:    Kim
Crimi    Email:    kim.crimi@computershare.com   

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of receipt in accordance with clause (i),
(ii) or (iii) above, respectively.

(g)        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

(h)        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

(i)        Publicity. The Buyer shall have the right to approve before issuance
any press release, SEC filing or any other public disclosure made by or on
behalf of the Company whatsoever with respect to, in any manner, the Buyer, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long

 

-22-



--------------------------------------------------------------------------------

as the Company and its counsel consult with the Buyer in connection with any
such press release or other public disclosure at least two (2) Business Days
prior to its release. The Buyer must be provided with a copy thereof at least
one (1) Business Day prior to any release or use by the Company thereof.

(j)        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(k)        Termination. This Agreement may be terminated only as follows:

(i)        If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors, (any of which would be an Event of Default as
described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement shall
automatically terminate without any liability or payment to the Company without
further action or notice by any Person. No such termination of this Agreement
under this Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

(ii)        In the event that the Commencement shall not have occurred the
Company shall have the option to terminate this Agreement for any reason or for
no reason without any liability whatsoever of either party to the other party
under this Agreement except as set forth in Section 11(k)(viii) hereof.

(iii)        In the event that the Commencement shall not have occurred on or
before the one year anniversary of the date first written above, due to the
failure to satisfy any of the conditions set forth in Sections 6 and 7 above
with respect to the Commencement, this Agreement shall automatically terminate
without any liability or payment to the Company without further action or notice
by any Person.

(iv)        At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of either party to the other party
under this Agreement except as set forth in Section 11(k)(viii) hereof. The
Company Termination Notice shall not be effective until one (1) Business Day
after it has been received by the Buyer.

(v)        This Agreement shall automatically terminate on the date that the
Company sells and the Buyer purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement except
as set forth in Section 11(k)(viii) hereof.

(vi)        If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 1 of this Agreement,

 

-23-



--------------------------------------------------------------------------------

this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement except as set forth in
Section 11(k)(viii) hereof.

(vii)        Except as set forth in Sections 11(k)(i) (in respect of an Event of
Default under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any
termination of this Agreement pursuant to this Section 11(k) shall be effected
by written notice from the Company to the Buyer setting forth the basis for the
termination hereof.

(viii)        The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 8 hereof and the agreements and covenants set forth in Sections
4(e) and 11, shall survive the Commencement and any termination of this
Agreement. No termination of this Agreement shall affect the Company’s or the
Buyer’s rights or obligations (A) under the Registration Rights Agreement, which
shall survive any such termination in accordance with its terms, or (B) under
this Agreement with respect to pending purchases and the Company and the Buyer
shall complete their respective obligations with respect to any pending
purchases under this Agreement.

(l)        No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out of pocket expenses)
arising in connection with any such claim.

(m)        No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

(n)        Failure or Indulgence Not Waiver. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

*    *    *    *    *

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

THE COMPANY: ATHERSYS, INC. By:  

/s/ Dr. Gil Van Bokkelen

Name:   Dr. Gil Van Bokkelen Title:   Chairman and Chief Executive Officer

 

BUYER: ASPIRE CAPITAL FUND, LLC BY: ASPIRE CAPITAL PARTNERS, LLC BY: SGM
HOLDINGS CORP.

By:  

/s/ Steven G. Martin

Name:   Steven G. Martin Title:   President

 

-25-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 3(a) Subsidiaries

Schedule 3(c) Capitalization

Schedule 3(e) Conflicts

Schedule 3(f) 1934 Act Filings

Schedule 3(g) Material Changes

Schedule 3(h) Litigation

Schedule 3(j) Intellectual Property

Schedule 3(l) Liens

Schedule 3(p) Certain Transactions

EXHIBITS

 

Exhibit A Form of Officer’s Certificate

Exhibit B Form of Resolutions of Board of Directors of the Company

Exhibit C Form of Secretary’s Certificate

Exhibit D Form of Letter to Transfer Agent



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

Schedule 3(a) – Subsidiaries

Name of Subsidiary    Jurisdiction

ABT Holding Company

  

Delaware

Advanced Biotherapeutics, Inc.

  

Delaware

Athersys Limited

  

United Kingdom

ReGenesys LLC

  

Delaware

ReGenesys BVBA

  

Belgium

ReGenesys EU NV

  

Belgium

Schedule 3(c) – Capitalization

Capitalization of the Company - Authorized Capital Stock (pre-Closing)

 

Common Stock, par value $0.001 per share

  

300,000,000 Shares

   

Preferred Stock, par value $0.001 per share

    

  

10,000,000 shares

    

Capitalization of the Company - Issued and Outstanding Capital Stock
(pre-Closing)

 

    Common Stock, par value $0.001 per share

  

123,580,331 shares issued and outstanding

    Preferred Stock, par value $0.001 per share

  

No shares issued and outstanding

1. Shares of common stock reserved for future issuance under outstanding awards
under equity incentive plans: 10,597,334

2. Shares of common stock reserved for future issuance under equity incentive
plans: 6,343,026

3. Shares of common stock issuable under the Common Stock Purchase Agreement
with Aspire Capital Fund LLC, dated as of December 17, 2015, of which 3,258,582
shares remain available for issuance.

4. Related to a longstanding intellectual property disagreement with Garnet
BioTherapeutics, Inc. (“Garnet”) and pursuant to an October 2017 settlement and
license agreement, 500,000 shares of common stock issuable to Garnet upon a
Garnet patent issuance.

Schedule 3(e) – Conflicts

None.



--------------------------------------------------------------------------------

Schedule 3(f) – 1934 Act Filings

None.

Schedule 3(g) – Material Changes

None.

Schedule 3(h) – Litigation

None.

Schedule 3(j) – Intellectual Property

The following patents expire within two years:

 

Patent No.   

Title

   Expiration 2008203103   

Pluripotent Embryonic-Like Stem Cells, Compositions, Methods and Uses Thereof

   09/24/2019 2011202123   

Pluripotent Embryonic-Like Stem Cells, Compositions, Methods and Uses Thereof

   09/24/2019 1218489   

Pluripotent Embryonic-Like Stem Cells, Compositions, Methods and Uses Thereof

   09/24/2019 518601   

Pluripotent Embryonic-Like Stem Cells, Compositions, Methods and Uses Thereof

   09/24/2019 9,617,513   

Pluripotent Embryonic-Like Stem Cells, Compositions, Methods and Uses Thereof

   09/24/2019

Schedule 3(l) – Liens

None.

Schedule 3(p) – Certain Transactions

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
February 1, 2018 (the “Common Stock Purchase Agreement”), by and between
ATHERSYS, INC., a Delaware corporation (the “Company”), and ASPIRE CAPITAL FUND,
LLC, an Illinois limited liability company (the “Buyer”). Terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Common
Stock Purchase Agreement.

The undersigned, Dr. Gil Van Bokkelen, Chairman and Chief Executive Officer of
the Company, hereby certifies as follows:

1.        I am the Chairman and Chief Executive Officer of the Company and make
the statements contained in this Certificate in such capacity and not
personally;

2.        The representations and warranties of the Company are true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);

3.        The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

4.        The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this          day of
                    .

 

                                                                   
                             

Dr. Gil Van Bokkelen, Chairman and Chief Executive Officer

The undersigned as Secretary of ATHERSYS, INC., a Delaware corporation, hereby
certifies that Dr. Gil Van Bokkelen is the duly elected, appointed, qualified
and acting Chairman and Chief Executive Officer of ATHERSYS, INC. and that the
signature appearing above is his genuine signature.

 

  William (B.J.) Lehmann, Jr., Secretary



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

AND REGISTRATION STATEMENT

RESOLUTIONS

[DATE]

WHEREAS, the Board believes it is in the best interests of the Company to enter
into a Common Stock Purchase Agreement (the “Purchase Agreement”) by and between
the Company and Aspire Capital Fund, LLC (“Aspire”), providing for the purchase
by Aspire of up to One Hundred Million Dollars ($100,000,000) (the “Available
Amount”) of the Company’s common stock, par value $0.001 per share (“Common
Stock”);

Offering of Securities

NOW THEREFORE, BE IT, RESOLVED, that the issuance of 450,000 shares of Common
Stock as a commitment fee (the “Commitment Shares”) pursuant to the Purchase
Agreement be, and hereby is, authorized and approved;

RESOLVED FURTHER, that the issuance and sale of up to One Hundred Million
Dollars ($100,000,000) of Common Stock, to be made to Aspire pursuant to the
terms and conditions of the Purchase Agreement (the “Offering”) during the
Commitment Period (as hereinafter defined) be, and hereby is, authorized and
approved;

RESOLVED FURTHER, that the issuance at any time and from time to time by the
Company of up to $100,000,000 of Common Stock (the “Purchase Shares,” and
together with the Commitment Shares, the “Securities”) in the Offering in
accordance with the terms of the Purchase Agreement for the period commencing on
the effective date of the Purchase Agreement and expiring on the earliest to
occur of (i) the date on which Aspire has purchased the Purchase Securities,
(ii) the date the Purchase Agreement is terminated in accordance with its terms
and (iii) the date Thirty-Six (36) months after the effective date of the
Registration Statement (as hereinafter defined) that registered the Securities
(the “Commitment Period”) be, and hereby is, authorized and approved;

RESOLVED FURTHER, that the Company does hereby initially reserve an aggregate of
shares of Common Stock for issuance as Purchase Shares under the Purchase
Agreement in an amount up to $100,000,000, with such number of shares initially
being set at 24,250,000 (including the Initial Purchase Shares (as defined
below)), subject to increase from time to time by the Pricing Committee (as
defined below);

RESOLVED FURTHER, that upon the issuance of the Commitment Shares pursuant to
the terms and conditions of the Purchase Agreement, the Commitment Shares will
be validly issued, fully paid and nonassessable;

RESOLVED FURTHER, that, upon the issuance and sale of the Purchase Shares in the
Offering in accordance with the terms of the Purchase Agreement, the Purchase
Shares will be validly issued, fully



--------------------------------------------------------------------------------

paid and nonassessable;

RESOLVED FURTHER, that the issuance and sale by the Company of a number of
500,000 Purchase Shares (the “Initial Purchase Shares”) for consideration of One
Million Dollars ($1,000,000), on the date of the Purchase Agreement, be, and
hereby is, authorized and approved; and that, upon the issuance and sale of the
Initial Purchase Shares in accordance with the terms of the Purchase Agreement,
the Initial Purchase Shares will be validly issued, fully paid and
nonassessable;

RESOLVED FURTHER, that the Pricing Committee of the Board consisting of Lorin J.
Randall, Jack L. Wyszomierski and Gil Van Bokkelen or any duly appointed
successor thereto (including an authorized subcommittee thereof, the “Pricing
Committee”) be, and hereby is, authorized, from time to time during the
Commitment Period, to exercise all of the powers of the Board in connection with
the Offering and any and all matters incident thereto, including without
limitation, the power and/or authority to determine the timing of the Offering
and amount of Purchase Shares to be issued and sold from time to time, and to
prepare or cause to be prepared and to execute and deliver or cause to be
executed and delivered Purchase Notices and VWAP Purchase Notices (each as
defined in the Purchase Agreement), in accordance with the terms of the Purchase
Agreement, and all other notices, demands, requests, consents, approvals or
other communications in connection with the Offering as the Pricing Committee
deems necessary, advisable or appropriate to effectuate the issuance and sale of
the Purchase Shares as contemplated in the foregoing resolutions;

RESOLVED FURTHER, that any action as may have been taken or caused to be taken
by any of the Chief Executive Officer, President, Chief Operating Officer,
Senior Vice President of Finance, Secretary or any Assistant Secretary of the
Company (each, an “Authorized Officer” and collectively, the “Authorized
Officers”) prior to the date of these resolutions of the Board, which action was
in connection with or related to the Offering, be, and hereby is, ratified,
approved and confirmed in all respects as the act and deed of the Company; and

RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
authorized to take such actions (including filings with all necessary
governmental or regulatory agencies) as the Authorized Officers or any of them
may deem necessary, advisable or appropriate to effectuate the issuance and sale
of the Securities as contemplated in the foregoing resolutions.

Authorization of Common Stock Purchase Agreement

RESOLVED, that the Company, be and hereby is, authorized to enter into, and
perform its obligations under, the Purchase Agreement, the form of which has
previously been provided to the Board; and

RESOLVED FURTHER, that the Authorized Officers, be, and each of them hereby is,
authorized, empowered and directed to further negotiate, fix and approve the
terms of the Purchase Agreement and to execute and deliver the Purchase
Agreement in the name and on behalf of the Company, in such form or with such
changes therein, additions thereto or omissions therefrom as such Authorized
Officers or any of them may approve, the execution and delivery of the Purchase
Agreement by any such officer to be conclusive evidence of such approval.

Authorization of Registration Rights Agreement

RESOLVED, that the Company be, and hereby is, authorized to enter into, and
perform its



--------------------------------------------------------------------------------

obligations under, a registration rights agreement (the “Registration Rights
Agreement”), between the Company and Aspire, the form of which has previously
been provided to the Board, pursuant to which the Company shall grant the Aspire
certain registration rights with respect to the Securities issuable to Aspire
pursuant to the Purchase Agreement; and

RESOLVED FURTHER, that the Authorized Officers, be, and each of them hereby is,
authorized, empowered and directed to further negotiate, fix and approve the
terms of the Registration Rights Agreement and to execute and deliver the
Registration Rights Agreement in the name and on behalf of the Company, in such
form or with such changes therein, additions thereto or omissions therefrom as
such Authorized Officers or any of them may approve, the execution and delivery
of the Registration Rights Agreement by any such officer to be conclusive
evidence of such approval.

Authorization of Transfer Agent Instructions

RESOLVED, that the Company be, and hereby is, authorized to enter into, and
perform its obligations under the Transfer Agent Instructions (the
“Instructions”) the form of which has previously been provided to the Board,
pursuant to which the Company shall instruct the transfer agent with respect to
the Securities issuable to Aspire pursuant to the Purchase Agreement; and

RESOLVED FURTHER, that the Authorized Officers, be, and each of them hereby is,
authorized, empowered and directed to further negotiate, fix and approve the
terms of the Instructions and to execute and deliver the Instructions in the
name and on behalf of the Company, in such form or with such changes therein,
additions thereto or omissions therefrom as such Authorized Officers or any of
them may approve, the execution and delivery of the Instructions by any such
officer to be conclusive evidence of such approval.

Registration Statement on Form S-3

RESOLVED, that the Company and the Authorized Officers, and each of them, be,
and hereby are, for and on behalf of the Company, authorized, directed and
empowered to prepare or cause to be prepared a Registration Statement on Form
S-3 or such other form as the Company may be permitted to use (including the
prospectus, all financial statements, all exhibits and other documents relating
thereto) (the “Registration Statement”) in connection with the sale, from time
to time, by Aspire of the Securities (the “Resale Offering”);

RESOLVED FURTHER, that all actions of the Authorized Officers, and each of them,
for and on behalf of the Company, in preparing and in directing Jones Day,
counsel to the Company, to prepare the Registration Statement (including the
prospectus, all exhibits and other documents relating thereto) (other than the
financial statements therein), and in preparing and in directing Ernst & Young
LLP, independent public accountants for the Company, to consent to the inclusion
of the financial statements in the Registration Statement, be, and hereby are,
ratified, confirmed and approved;

RESOLVED FURTHER, that the officers of the Company be, and each of them hereby
is, authorized, directed and empowered (a) to file the Registration Statement,
together with the financial statements and exhibits thereto, and to pay any fees
required in connection therewith, with the U.S. Securities and Exchange
Commission (the “Commission”) pursuant to the rules and regulations promulgated
under the Securities Act of 1933 (the “Securities Act”); (b) to file any and all
amendments and supplements thereto, including pre-effective and post-effective
amendments or supplements or any



--------------------------------------------------------------------------------

additional registration statement filed pursuant to Rule 462 promulgated under
the Securities Act, together with the financial statements and exhibits required
in connection therewith, with the Commission in such form as such officers deem
necessary, advisable or appropriate; (c) to comply with the provisions of the
Securities Act and of the rules and regulations of the Commission thereunder;
(d) to execute, deliver, obtain and/or file any and all such other agreements,
certificates, consents, letters, instruments and other documents and to take any
and all other actions, necessary, advisable or appropriate to effect such filing
and to procure the effectiveness of the Registration Statement and any
amendments with respect thereto; and (e) to take all such other action as may be
necessary, advisable or appropriate to effect the registration of the
Securities;

RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
authorized and directed to prepare or cause to be prepared, execute, in the name
and on behalf of the Company, procure all necessary signatures to, and file with
the Commission any requests for acceleration of the effective date of the
Registration Statement deemed by them to be necessary, advisable or appropriate,
with their approval of any such requests to be conclusively evidenced by their
execution thereof; and to appear on behalf of the Company before the Commission
in connection with any matter relating to the Registration Statement and any
supplements, amendments or post-effective amendments thereto; and

RESOLVED FURTHER, that Dr. Gil Van Bokkelen, Chief Executive Officer of the
Company, be, and hereby is, designated as agent for service of the Company, duly
authorized to receive communications and notices from the Commission with
respect to the Registration Statement.

Authorization of Power of Attorney

RESOLVED, that Gil Van Bokkelen, William Lehmann, Jr. and Laura K. Campbell be,
and each of them hereby is, appointed as the attorney-in-fact or
attorneys-in-fact of the Company, and any officer or director of the Company is
hereby authorized to execute a power of attorney appointing such persons, and
each of them, his true and lawful attorney, with full power of substitution or
resubstitution, to execute and file with the Commission under the Securities Act
the Registration Statement, with any and all amendments, supplements and
exhibits thereto, including pre-effective and post-effective amendments or
supplements or any additional registration statement filed pursuant to Rule 462
promulgated under the Securities Act, with full power and authority to do and
perform any and all acts and things whatsoever that any of said attorneys or
their substitutes may deem necessary, advisable or appropriate, in his or their
sole discretion, with any such act or thing being hereby ratified and approved
in all respects without any further act or deed whatsoever; and

RESOLVED FURTHER, that the form of Power of Attorney, copies of which have
previously been distributed to the Board, is approved and ratified, and the
directors and officers of the Company are, and each of them hereby is,
authorized to execute and deliver the same in accordance with the preceding
resolutions.

Nasdaq Stock Market Listing

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and directed to prepare and execute or cause to be prepared and
executed, in the name and on behalf of the Company, a Notification of Listing of
Additional Shares (the “Notification”) for listing the Securities on the Nasdaq
Stock Market (the “Nasdaq”), including as the Authorized Officers or any of them
may deem necessary, advisable or appropriate, all amendments and supplements to
the Notification, and that the



--------------------------------------------------------------------------------

Authorized Officers or any of them and each of his or her attorneys-in-fact,
with full power to act without the others, is hereby authorized, at such times
as the Board, the Pricing Committee or another committee of the Board may
direct, to make application for such listing and, in connection therewith, to
execute, in the name and on behalf of the Company, and to file or deliver, all
such applications, statements, certificates, agreements and other instruments
and documents as shall be necessary, advisable or appropriate to accomplish such
listings, with authority to make such changes in any such application or other
document and in any agreement that may be made in connection therewith as, in
such Authorized Officer’s discretion, may be necessary, advisable or appropriate
to comply with the requirements for or otherwise to obtain such listing; and
that such Authorized Officers and attorneys be, and each of them hereby is,
authorized to appear on behalf of the Company before the appropriate committee
or body of the Nasdaq, as such appearance may be required.

Blue Sky Procedures

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, in the name and on behalf of the Company, to take any and all
actions that such Authorized Officers or any of them may deem necessary,
advisable or appropriate in order to obtain a permit, register or qualify the
Securities for issuance and sale or to request an exemption from registration of
the Securities or to register or obtain a license for the Company as a dealer or
broker under the securities laws of such states of the United States of America
and of such foreign jurisdictions as such Authorized Officers or any of them may
deem necessary, advisable or appropriate, and in connection with such
registrations, permits, licenses, qualifications and exemptions, to execute,
acknowledge, verify, deliver, file and publish or cause to be published all such
applications, reports, resolutions, surety bonds, consents to service of
process, appointments of attorneys to receive service of process, powers of
attorney and other papers and instruments and to take any and all further action
that the Authorized Officers or any of them may deem necessary, advisable or
appropriate in order to maintain such registrations, permits, licenses,
qualifications and exemptions in effect for as long as they or any of them may
deem to be in the best interests of the Company or as required by law; and that
the execution by any such Authorized Officer of any such document or the taking
of any such action in connection with the foregoing matters shall be deemed to
be conclusive evidence that such Authorized Officer deems the taking of such
action to be necessary, advisable or appropriate and in the best interests of
the Company and approves such action; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, in the name and on behalf of the Company, to execute and file
irrevocable written consents on behalf of the Company to be sued in such states
of the United States of America wherein such consents to service of process may
be requisite under the securities laws thereof in connection with said
registration or qualification of the Securities or in connection with said
registration of the Company as a dealer or broker, and to appoint the
appropriate state official as agent of the Company for the purpose of receiving
and accepting process.

FINRA Filings

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and directed to prepare, execute and file, in the name and on behalf
of the Company, as the Authorized Officers or any of them may deem necessary,
advisable or appropriate, all such documents required to be filed, or to supply
the Agent with all necessary information to make such filings, and to pay all
filing fees in connection with any matter relating to any requirement of the
Financial Industry Regulatory Authority



--------------------------------------------------------------------------------

(“FINRA”), in connection with the Offering and Resale Offering and shall have
authority to make such changes in, or take any further action with respect to,
any document or matter relative thereto as may be necessary to conform with the
requirements for review by FINRA.

General

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized to certify as having been adopted by the Board, any and all other
resolutions necessary, advisable or appropriate to consummate the transactions
contemplated by the foregoing resolutions, provided that the Secretary of the
Company shall include a copy of any such resolutions certified pursuant to the
authority given in this resolution with the records of the Company;

RESOLVED FURTHER, that any and all actions previously taken or caused to be
taken by the directors or officers of the Company, or any of them, in connection
with any of the matters contemplated by any of the foregoing resolutions, are
hereby acknowledged to be duly authorized acts and deeds performed on behalf of
the Company and are hereby approved, adopted, accepted and ratified in all
respects; and

RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the Company and
under its corporate seal where required, to execute and deliver such additional
agreements, instruments and documents, and to take or cause to be taken such
other actions, as the Authorized Officers or any of them may deem necessary,
advisable or appropriate to implement the purposes and intent of the foregoing
resolutions, each such agreement, instrument and document to be in such form and
to contain such terms and conditions, consistent with the foregoing resolutions,
as the Authorizing Officers executing the same may approve, the execution and
delivery of any such agreement, instrument or document by any such officer or
the taking of such action to be conclusive evidence of such authorization and
approval.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of
February 1, 2018 (the “Common Stock Purchase Agreement”), by and between
ATHERSYS, INC., a Delaware corporation (the “Company”) and ASPIRE CAPITAL FUND,
LLC, an Illinois limited liability company (the “Buyer”), pursuant to which the
Company may sell to the Buyer up to One Hundred Million Dollars ($100,000,000)
of the Company’s Common Stock, par value $0.001 (the “Common Stock”). Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.

The undersigned, William (B.J.) Lehmann, Jr., Secretary of the Company, in his
capacity as such, hereby certifies as follows:

1.        I am the Secretary of the Company and make the statements contained in
this Secretary’s Certificate.

2.        Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.

3.        Attached hereto as Exhibit C are true, correct and complete copies of
the Signing Resolutions duly adopted by the Board of Directors of the Company by
unanimous written consent. Such resolutions have not been amended, modified or
rescinded and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Common Stock Purchase Agreement, or the
issuance, offering and sale of the Purchase Shares and the Commitment Shares and
(ii) and the performance of the Company of its obligation under the Transaction
Documents as contemplated therein.

4.        As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this          day of
                    .

 

                 William (B.J.) Lehmann, Jr.,Secretary

The undersigned as Chairman and Chief Executive Officer of ATHERSYS, INC., a
Delaware corporation, hereby certifies that William (B.J.) Lehmann, Jr. is the
duly elected, appointed, qualified and acting Secretary of ATHERSYS, INC., and
that the signature appearing above is his genuine signature.

 

        

Dr. Gil Van Bokkelen, Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENT SHARES
AND INITIAL PURCHASE SHARES AT SIGNING OF THE PURCHASE AGREEMENT

[COMPANY LETTERHEAD]

[DATE]

Computershare Investor Services

250 Royall Street

Canton, MA 02021

Attention: Kim Crimi

Re: Issuance of Common Stock to Aspire Capital Fund, LLC

Ladies and Gentlemen:

On behalf of ATHERSYS, INC., (the “Company”), you are hereby instructed to issue
as soon as possible 950,000 shares of our common stock in the name of ASPIRE
CAPITAL FUND, LLC. The share certificate should be dated February 1, 2018. I
have included a true and correct copy of adopted resolutions of the Board of
Directors of the Company approving the issuance of these shares. The shares
should be issued subject to the following restrictive legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.



--------------------------------------------------------------------------------

The share certificate should be sent as soon as possible via overnight mail to
the following address:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Attention: Steven G. Martin

Thank you very much for your help. Please call Laura K. Campbell, Senior Vice
President of Finance, at 216-431-9900 if you have any questions or need anything
further.

ATHERSYS, INC.

BY:                                                             